Exhibit 10.2
AMENDMENT NO. 4 TO
BUSINESS LOAN AGREEMENT
THIS AMENDMENT NO. 4 TO BUSINESS LOAN AGREEMENT (the “Agreement”) dated and made
effective as of December 4, 2009 (the “Effective Date”), by and among
WESTMORELAND RESOURCES, INC., a Delaware corporation (“Borrower”) and
WESTMORELAND COAL COMPANY, a Delaware corporation (“Guarantor”), and FIRST
INTERSTATE BANK, a Montana banking corporation (together with any subsequent
holder or holders of the Notes, the “Lender”).
RECITALS
A. Lender and Borrower are parties to a Business Loan Agreement dated
October 29, 2007, as amended by Amendment to Business Loan Agreement and
Commercial Security Agreement dated October 16, 2008 (the “October 2008
Amendment”), Amendment No. 2 to Business Loan Agreement dated November 20, 2008
(the “November 2008 Amendment”) and Amendment No. 3 to Business Loan Agreement
dated November 9, 2009 (the “November 2009 Amendment”) [as so amended, the “Loan
Agreement”], providing for an $8,000,000.00 term loan, evidenced by a promissory
note (the “Term Note”) and a $20,000.000.00 revolving loan, evidenced by a
promissory note (the “Revolving Note”) (the Term Note and Revolving Note are
herein sometimes referred to as the “Notes”);
B. The obligations under the Loan Agreement, the Term Note and the Revolving
Note are secured by inventory, chattel paper, accounts, equipment and
intangibles of Borrower, and supported by the Commercial Guaranty of Guarantor
and Guarantor’s pledge of 100% of the common stock of Borrower;
C. Borrower has also requested that Lender advance an additional $4,000,000.00
of principal, resulting in a $12,000,000.00 principal commitment on the Term
Note, and extend the Maturity Date of the Term Note on the terms set forth in
Exhibit 1 attached hereto (the “Term Note Modification”); and
D. Lender is willing to amend the Term Note as provided in the Term Note
Modification subject to and conditioned upon the terms and conditions herein set
forth.
AGREEMENT
NOW THEREFORE, in consideration of the Recitals above, of the mutual covenants,
representations and warranties below, and other good and valuable consideration,
the receipt and sufficiency of which are acknowledged by each party, the parties
agree, intending to be legally bound, as follows:
1. Recitals. The Recitals listed above form an integral part of this Agreement
and are fully binding upon each party hereto.
2. Defined Terms. Capitalized terms used and not otherwise defined herein shall
have the meanings assigned to them in the Loan Agreement.

 

 



--------------------------------------------------------------------------------



 



3. Modification of Related Documents. The following terms and conditions of this
Agreement shall control, and shall be deemed to modify and amend all contrary
and inconsistent terms and conditions of the Loan Agreement and Related
Documents as necessary to give full force and effect to the following as of the
Effective Date:

  a.  
Maturity Date. Any and all references in the Loan Agreement and Related
Documents to the Maturity Date of the Term Note are hereby amended and modified
as necessary to specifically refer to the new Maturity Date for the Term Note of
January 29, 2015.

  b.  
Modification Fees. Contemporaneous with the parties’ execution of this
Agreement, Borrower has paid the Lender’s non-refundable loan modification fee
of $40,000.00 for the Term Note, receipt of which is hereby acknowledged by
Lender.

  c.  
Related Documents. Any and all references in the Loan Agreement and Related
Documents shall henceforth mean the Loan Agreement and Related Documents as they
have been modified and amended hereby, and henceforth all references to “Related
Documents” in the Related Documents shall include this Agreement and the other
documents and instruments executed and delivered in conjunction with the Term
Note Modification.

4. Priority of Liens and Security Interests. The Related Documents, as modified
hereby, shall continue to fully and completely secure all of Borrower’s
obligations as represented by the Notes and Related Documents. Nothing contained
herein is intended to change or adversely affect the perfection or priority of
any lien or security interest previously granted as security for the Notes under
the Related Documents, and all such liens and security interests shall continue
in effect and shall secure the Notes according to their original priority and
effective dates.
5. Inconsistency. To the extent there is any inconsistency between the terms of
this Agreement and the terms of any of the Related Documents, the terms of this
Agreement shall control and shall be given full force and effect.
6. Representations and Warranties. Borrower represents and warrants
(a) Borrower’s execution of this Agreement is fully authorized pursuant to
Borrower’s bylaws and governing agreements; (b) the execution and performance of
this Agreement by Borrower will not conflict with, or result in a breach or
violation of, any other agreement, law or order binding on it; (c) all necessary
consents, votes, and other approvals required to make this Agreement binding and
enforceable against Borrower have been obtained; (d) this Agreement represents a
valid and binding contract of Borrower, enforceable in accordance with its
terms.

 

2



--------------------------------------------------------------------------------



 



7. Expenses. Borrower shall pay all expenses and costs of Lender in connection
with this Agreement, including, without limitation, the fees and expenses of
counsel for Lender in connection with the preparation, execution and delivery of
this Agreement. In the event that any party to this Agreement breaches this
Agreement, a non-breaching party shall be entitled to enforce the provisions
hereof and to recover from the breaching party any and all reasonable attorney’s
fees and other expenses incurred by the non-breaching party in enforcing the
terms of this Agreement.
8. Ratification, Estoppel, Release.

  a.  
All terms and conditions of the Loan Agreement and Related Documents that are
not contrary to, or inconsistent with, the terms and conditions of this
Agreement shall remain in full force and effect and are hereby reaffirmed,
ratified, confirmed as of the date hereof and are incorporated herein by
reference.

  b.  
Each of the representations, warranties, covenants, and agreements of Borrower,
and Guarantor, as set forth in the Loan Agreement and Related Documents are true
today, to the same extent as if made today, and are incorporated herein by
reference as though more fully set out, except as modified herein.

  c.  
Borrower and Guarantor each further represent and warrant that as of the date of
this Agreement there are no counterclaims, defenses or offsets of any nature
whatsoever to any of the obligations of such parties under the Loan Agreement or
Related Documents. Borrower and Guarantor each hereby waive, discharge, and
release forever all existing rights, claims, defenses, or causes of action,
known or unknown, now existing, whether discovered hereafter or not, including
but not limited to those related to the Loan which arise from any action or
inaction by Lender, and which occurred on or before the date of this Agreement,
which each may have against Lender or which might affect the enforceability by
Lender of its rights and remedies under any of the Related Documents. Borrower
and Guarantor each acknowledge and agree that the waivers, discharges, and
releases herein contained are a material inducement for Lender entering into
this Agreement, and constitutes an essential part of the consideration bargained
for and received by Lender under this Agreement.

9. No Oral Agreements. This written agreement, together with the Loan Agreement
and Related Documents which are incorporated herein by reference, is the final
expression of the credit agreement between the Borrower and the Lender and may
not be contradicted by evidence of any prior or contemporaneous oral agreement
between the Borrower and the Lender. Borrower, Guarantor, and Lender each hereby
affirm that there is no unwritten oral credit agreement between Borrower and
Lender with respect to the subject matter of this written credit agreement.

 

3



--------------------------------------------------------------------------------



 



10. Additional Documents. The parties hereto agree to sign any additional
documents reasonably necessary to give effect to the terms of this Agreement, if
requested by Lender.
11. Guaranty. Guarantor, by executing this Agreement, consents to the terms
herein contained, and acknowledges, confirms and agrees that its Commercial
Guaranty remains in full force and effect and constitutes and remains a guaranty
of the Notes, the Loan Agreement and the Related Documents.
12. No Fiduciary Relationship. Borrower acknowledges and agrees that its
relationship with Lender is a lending relationship only, and that no fiduciary
relationship exists between the parties. In entering into this Agreement,
Borrower has not relied upon any covenant, representation or warranty by Lender
as to the effect of this Agreement, including the tax effect of this Agreement,
other than those expressly set forth in this Agreement, and all such other
covenants, representations, and warranties are expressly disclaimed by each of
the parties.
13. Miscellaneous.

  a.  
Headings are inserted into this Agreement for convenience only and shall not be
considered in construing any provision.

  b.  
The laws of the State of Montana will govern all provisions of this Agreement.

  c.  
This Agreement may not be amended, nor any of its provisions waived, except in a
writing executed by all parties hereto.
    d.  
Time shall be of the essence of the Agreement.

  e.  
The provisions of this Agreement are separable. If any judgment is hereafter
entered holding any provision of the Agreement to be invalid or unenforceable,
then the remainder of the Agreement shall be carried out as nearly as possible
according to its original terms.

  f.  
No inference in favor of, or against, any person shall be drawn from the fact
that such person has drafted all or any part of this Agreement or any other Loan
Document.

14. Counterparts. This Agreement may be executed in any number of identical
counterparts, any of which may contain the signatures of less than all parties,
and all of which together shall constitute a single Agreement.
15. Successors. The covenants, conditions and agreements contained in this
Agreement shall bind, and the benefits thereof shall inure to, the respective
parties hereto and their respective heirs, executors, administrators, successors
and assigns.

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

            BORROWER:

WESTMORELAND RESOURCES, INC.
      By:   /s/ Doug Kathol         Name:   Douglas P. Kathol        Title:  
Vice President        GUARANTOR:

WESTMORELAND COAL COMPANY
      By:   /s/ Doug Kathol         Name:   Douglas P. Kathol        Title:  
Vice President — Development and Treasurer        LENDER:

FIRST INTERSTATE BANK
      By:   /s/ Steve Tostenrud         Steve Tostenrud        Its: Vice
President   

 

5